 Case 1:20-cv-00570-JB-N Document 1 Filed 11/25/20 Page 1 of 20                              PageID #: 1




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ALABAMA
                                 SOUTHERN DIVISION

COLIN TUCKER,                                              )
                                                           )
        Plaintiff,                                         )
                                                           )
v.                                                         ) CIVIL ACTION NO.: 1:20-cv-00570
                                                           )
GULF COAST SHELTER, INC.                                   )
                                                           )
        Defendant.                                         )



                                COMPLAINT AND JURY DEMAND


        Plaintiff bring this action against Gulf Coast Shelter, Inc., (hereinafter “Defendant”) a

corporation organized and existing in Daphne, Alabama, for declaratory and equitable and

injunctive relief, compensatory damages, back pay, and punitive damages from Defendant arising

from Defendant’s violation of rights guaranteed to Plaintiff under Title I of the Americans with

Disability Act, 42 U.S.C. Section 12101, et seq. Plaintiff also brings this action against

Defendant for pendant state law claims for breach of contract.

                                            JURISDICTION

        1.      The jurisdiction of this Court is invoked pursuant to 28 U.S.C. Sections 1331,

1343(4), 2201, 2202.

        2.      Jurisdiction to grant injunctive and declaratory equitable relief as well as damages

is invoked pursuant to 42 U.S.C. Section 12101, et seq.



                                                      1
 Case 1:20-cv-00570-JB-N Document 1 Filed 11/25/20 Page 2 of 20                                      PageID #: 2




                                                      VENUE

         3.        Venue is proper in the Southern District of Alabama, Southern Division, since

Defendant conducted business within this District and Division and this is where acts of

discrimination occurred.

                                                     PARTIES

         4.        Plaintiff Colin Tucker (hereinafter “Tucker”) is over the age of nineteen years and

a resident citizen of Fairhope, Baldwin County, Alabama. At all times relevant to this action

Tucker was employed by Gulf Coast Shelter, Inc.

         5.        Defendant Gulf Coast Shelter, Inc., (hereinafter “Defendant”) is an employer in

accordance with 42 U.S.C. § 12111(5) and 42 U.S.C. § 12131(1) and is a corporation operating

and conducting business in Daphne, Baldwin County, Alabama. Defendant is engaged in an

industry affecting commerce and employs more than 15 employees.

                         EXHAUSTION OF ADMINISTRATIVE REMEDIES

         6.        Prior to filing this civil action, Plaintiff timely filed written charges asserting

discrimination and retaliation with the Equal Employment Opportunity Commission.

         7.        On or about September 9, 2020, the EEOC issued Plaintiff a Notice of Right to

Sue which is attached hereto as Exhibit “A.”

         8.        Plaintiff has exhausted and satisfied all administrative remedies and pre-requisites

to filing this action.

                                         FACTUAL ALLEGATIONS

         9.        Tucker was hired by Gulf Coast Shelter, Inc. (hereinafter “Gulf Coast Shelter”),

October 31, 2011 as a Sales/Trader and continued in said classification and position until his


                                                           2
 Case 1:20-cv-00570-JB-N Document 1 Filed 11/25/20 Page 3 of 20                                  PageID #: 3




termination on August 25, 2018.

          10.   Plaintiff was hired and primarily assigned to perform sales calls and account

management for his assigned clientele which was located throughout the United States. This

position required communications with clients primarily performed by phone and/or internet

communications.

          11.   From October, 2016 through January, 2018, Plaintiff performed his assigned

duties as a Sales/Trader remotely and worked primarily out of his home office. There was no

indication from Defendant that his remote work and/or schedule was disruptive to the workforce

and/or that it created an undue hardship for Defendant. Plaintiff’s sales numbers and sales goals

were consistently attained and/or exceeded while working remotely.

          12.   At all times relevant to this charge Plaintiff satisfactorily performed his assigned

duties.

          13.   Plaintiff is a qualified individual with a disability under the Americans with

Disability Act (ADA) in that he can perform the essential functions of his assigned position of

Sales/Trader either with or without accommodation.

          14.   On April 25, 2018, Tucker requested sick leave and left work. Later that evening,

Dustin Cook (hereinafter “Cook”), Plaintiff’s direct supervisor, was informed that Plaintiff had

suffered a severe heart attack and was hospitalized.

          15.   On or about April 25, 2018, Plaintiff advised Cook he may be required to take a

short leave of absence and/or work a modified work schedule as a result of his medical condition.

          16.   Plaintiff was granted a one (1) week leave of absence by Defendant, but Plaintiff

continued to work remotely during the granted leave. Plaintiff was able to perform the essential


                                                       3
 Case 1:20-cv-00570-JB-N Document 1 Filed 11/25/20 Page 4 of 20                               PageID #: 4




functions of his job while working remotely and successfully managed his accounts and sales.

        17.      Cook was informed and aware Plaintiff was performing work duties while on

medical leave and continued to monitor his work performance during his leave and absence.

        18.      Defendant failed and/or refused to discuss with Plaintiff his right to take medical

leave under Defendant’s company policies and procedures setting forth detailed procedures for

taking medical leave under the Family Medical Leave Act (FMLA).

        19.      Upon information and belief, John Austin (hereinafter “Austin”), President of

Gulf Coast Shelter, stated concerns about granting Plaintiff extended leave and/or FMLA

because it was not in the “best interest” of Defendant, Gulf Coast Shelter.

        20.      On May 8, 2018, Tammy Hooper (hereinafter “Hooper”), Human Resource

Officer, contacted Plaintiff to inquire about his return to the office. Plaintiff advised Hooper that

he had not been released to return to work, but that he would inquire with his physician.

        21.      In Early May, 2018, Plaintiff advised Hooper and Cook that he would be released

by his physician to return to the office on May 14, 2018, with a modified work schedule of up to

four hours a day, but that his physician strongly recommended working from home.

        22.      In May, 2018, Plaintiff was directed to return to the office setting four hours a day

per his doctor’s release.

        23.      Prior to his return to the office, Plaintiff advised Hooper and Cook that he was

able to work remotely and requested accommodations to allow him to work full time at home.

        24.      Defendant failed and/or refused to interface with Plaintiff regarding his request to

work totally remotely and/or any other accommodation that may assist him in performing the

essential functions of his position.


                                                       4
 Case 1:20-cv-00570-JB-N Document 1 Filed 11/25/20 Page 5 of 20                                 PageID #: 5




        25.      Defendant denied Plaintiff’s request to work a full time remote position and

required Plaintiff to report to the office for the maximum number of hours allowed by his

physician. Defendant provided no explanations for its decision.

        26.      As a result of Plaintiff’s denial of his accommodation request to work remotely,

Plaintiff began to report to work four (4) hours daily commencing May 14, 2018.

        27.      After Plaintiff began working in the office, he requested accommodations to allow

him to work flexible hours as a result of scheduled medical and cardiac rehabilitation

appointments. Plaintiff was allowed to attend appointments, but Defendant required Plaintiff to

establish a set schedule of 10:00 a.m. to 2:00 p.m.

        28.      Plaintiff had difficulty meeting the 10:00 a.m. to 2:00 p.m. schedule set by

Defendant as a result of medical appointments scheduled by his physician. As a result, Plaintiff,

again, requested accommodations to work remotely. Defendant, again, denied Plaintiff’s request.

As a result, Plaintiff, again, requested accommodations to work flexible hours due to his inability

to meet the set schedule because of scheduled medical appointments.

        29.      Defendant reluctantly agreed to allow Plaintiff to work flexible hours, but only if

there was an established medical appointment. Plaintiff was encouraged to schedule

appointments outside of his set schedule and his attendance was strictly monitored by Cook.

        30.      Employees who were not disabled were allowed absolute freedom to work

flexible hours and/or to take leave including, but not limited to, Cook.

        31.      On May 14, 2018, Plaintiff was released to return to work and returned to work at

the office. Plaintiff’s physician restricted him to four hours a day in the office, but Plaintiff was

authorized to work from home outside of those hours. Plaintiff was also required to attend


                                                       5
 Case 1:20-cv-00570-JB-N Document 1 Filed 11/25/20 Page 6 of 20                               PageID #: 6




numerous doctor’s visits and cardiac rehabilitation appointments.

         32.    Plaintiff provided Defendant and Cook notice of all appointments scheduled by

his physician and notice of when he was scheduled to be out of the office as a result of his

medical condition.

         33.    Hooper was also notified of Plaintiff’s medical condition and given notice of

Plaintiff’s medical status as well as all physician and cardiac rehabilitation appointments

including, but not limited to, appointments scheduled on August 23, 27 and 28, 2018.

         34.    Plaintiff continued to perform services and work for Defendant remotely from

home from April 26, 2018, until his termination that occurred outside of his scheduled office

hours.

         35.    Cook directed and encouraged Plaintiff to physically come to the office more

work hours than allowed by his medical restrictions. Plaintiff refused to work more hours in the

office than was advised and/or permitted under his restrictions. However, Plaintiff continued to

work remotely and was able to perform all duties and job requirements required of him.

         36.    After his heart attack, Plaintiff continued to satisfactorily perform his duties either

with or without accommodations.

         37.    In July, 2018, Plaintiff received an incentive bonus for reaching targeted sales

goals established by Defendant.

         38.    Josh Leavins (hereinafter “Leavins”), a Sales Trader in Plaintiff’s office, failed to

attain established sales goals set by Defendant for the 2017-2018 sales period. As a result,

Leavins received no incentive bonus.

         39.    After Plaintiff’s release from the hospital in April, 2018, he was required to wear


                                                      6
 Case 1:20-cv-00570-JB-N Document 1 Filed 11/25/20 Page 7 of 20                               PageID #: 7




a temporary external defibrillator by his treating physician. Plaintiff wore the external

defibrillator at all times including while he was at work.

        40.      On or about June 13, 2018, Plaintiff experienced medical complications at work

which caused his temporary external defibrillator to sound an alarm for several seconds.

Plaintiff’s Supervisor, Cook, and several of his co-workers, expressed extreme concern and

distress for Plaintiff’s medical condition as a result of the defibrillator alarm activating. Cook

directed Plaintiff to leave work and to seek medical attention despite Plaintiff’s assurances that

his condition was stable.

        41.      When Plaintiff returned to work on or about June 14, 2018, Cook expressed

concerns about Plaintiff’s medical condition and commented that it would be “tragic” if he

“dropped dead” at the office. Plaintiff reassured Cook that he was able to perform his job duties

and noted his successful performance since his return.

        42.      On June 15, 2018, Plaintiff’s defibrillator again activated and sounded an alarm.

Cook, again, expressed concerns regarding Plaintiff’s medical status and condition and directed

Plaintiff to leave work despite continued assurances that his medical condition was stable.

        43.      Plaintiff’s medical condition in no way affected Plaintiff’s ability to perform the

essential functions of his job either with or without accommodations.

        44.      On or about July 15, 2018, Hooper and Cook were informed of Plaintiff’s

scheduled surgery and need for medical leave on August 28, 2018, to implant the internal

defibrillator and heart monitor. Plaintiff advised Cook that he would not be able to drive for a

period of one month after the surgery, but assured Cook he would still be able to report to work.

Plaintiff, again, requested to work remotely during the one month time frame which was denied.


                                                      7
 Case 1:20-cv-00570-JB-N Document 1 Filed 11/25/20 Page 8 of 20                             PageID #: 8




         45.    On or about July 15, 2018, Cook began to scrutinize Plaintiff’s work, attendance,

and performance. Other similarly situated employees including, but not limited to, Leavins and

George Parnell (hereinafter “Parnell”), were not monitored and/or scrutinized in the same manner

as Plaintiff.

         46.    On August 21, 2018, Plaintiff reminded Cook regarding his upcoming surgery on

August 28, 2018. Shortly after his discussion with Cook, Plaintiff was summoned to a meeting

with his supervisor, Cook, and the Human Resource Officer, Hooper, to discuss his medical

condition and noted absences from work. Plaintiff advised Hooper that he was working remotely

and that all required work had been performed.

         47.    During the August 21, 2018, meeting, Hooper inquired of Plaintiff “what [is]

going on” with his medical condition and inquired about the specifics of his medical status and

condition including his diagnosis, prognosis, medications, and treatment. Plaintiff explained to

Cook and Hooper details of his medical condition and status including details regarding his

diagnosis and prognosis including, but not limited to, his need for a heart transplant and the fact

that he was expected to be placed on the transplant list.

         48.    Defendant knew and/or should have known that Plaintiff’s need for a heart

transplant would have required him to take extended leave from work to recover from the

procedure.

         49.    On August 21, 2018, Plaintiff reminded Cook and Hooper of his request to take

medical leave for scheduled medical appointments on August 23, 27, 2018, as well as his

scheduled surgery on August 28, 2018.

         50.    Hooper and Cook again acknowledged and approved Plaintiff’s requested leave of


                                                     8
 Case 1:20-cv-00570-JB-N Document 1 Filed 11/25/20 Page 9 of 20                             PageID #: 9




absence on August 23, 27 and 28, 2018, but directed Plaintiff to provide Defendant with a

doctor’s excuse for any expected absences and to “keep communication open” regarding his

medical condition and status. Plaintiff advised Hooper and Cook that it may take him several

days to obtain a physician’s excuse for the absences, but assured them he would obtain the

requested medical documentation from his physician at the pre-op appointment if not already

received.

        51.     On August 21, 2018, Cook set up a group text with Plaintiff and Hooper to insure

“open lines of communications” with Tucker. Hooper and Cook directed Plaintiff to

communicate with them regarding Plaintiff’s expected hospitalization, medical condition,

medical status, and any leave from work.

        52.     Defendant failed and/or refused to notify Plaintiff of any rights or options to take

an extended medical leave or other rights established under Defendant’s policies and procedures.

        53.     On August 23, 2018, Plaintiff notified Cook and Hooper he was at his scheduled

Doctor’s appointment and confirmed his proposed surgery scheduled on August 28, 2018.

        54.     On August 23, 2018, Hooper demanded that Plaintiff provide to her all physician

paperwork and excuses within three hours. Plaintiff expressed the unreasonableness of the

Hooper’s request and expressed concerns regarding his ability to provide the medical

documentation within the time frame requested.

        55.     Defendant’s demands to produce medical documentation within a three (3) hour

time-frame was unnecessary and unreasonable and placed upon Plaintiff stress and anxiety

regarding his job.

        56.     Upon information and belief, Plaintiff’s physician faxed to Defendant all


                                                     9
Case 1:20-cv-00570-JB-N Document 1 Filed 11/25/20 Page 10 of 20                                  PageID #: 10




requested paperwork within the three (3) hour time-frame demanded by Hooper.

        57.       August 24, 2018, Plaintiff notified Cook and Hooper via group text that he was

feeling ill and would be working from home.

        58.       August 24, 2018, Plaintiff was terminated by Defendant.

        59.       In denying Plaintiff employment and/or reasonable accommodations related

thereto, Defendant intentionally, willfully, and maliciously discriminated against Plaintiff on the

basis of his disability, his record of disability, and/or his perceived disability in complete

disregard of his federally protected rights.

        60.       August 27, 2018, Cook texted Plaintiff at his scheduled doctor’s appointment

inquiring about his expected return to the office. Plaintiff advised Cook he would contact him

when he left his doctor’s office.

        61.       When Plaintiff left his doctor’s office, he immediately contacted Cook to advise

him he was heading back to work. Cook immediately notified Plaintiff that Defendant was

“letting [him] go”. Cook provided to Plaintiff no reasons for the termination.

        62.       On August 28, 2018, Plaintiff contacted Austin, President, to inquire about his

termination. Austin advised Plaintiff he supported the recommendation by Cook to terminate his

employment, but provided to Plaintiff no reason for the termination.

        63.       Plaintiff advised Austin he believed his termination by Defendant to be

discriminatory.

        64.       Upon information and belief, Defendant failed and/or refused to investigate

Plaintiff’s complaints of discrimination.

        65.       Defendant failed and/or refused to provide any explanations as to its failure to


                                                       10
Case 1:20-cv-00570-JB-N Document 1 Filed 11/25/20 Page 11 of 20                                   PageID #: 11




address Plaintiff’s concerns of discrimination due to his disability.

        66.      Defendant failed and/or refused to attempt to interface with Plaintiff regarding his

termination and/or possible accommodations in the workplace that would have allowed him to

continue working.

        67.      On or about September 7, 2018, Plaintiff was informed of Defendant’s false

reports to the State of Alabama Department of Industrial Relations that his termination occurred

on August 24, 2018, due to a “no show no call” in violation of company leave policies.

        68.      Plaintiff was eligible for medical leave under Defendant’s policies and procedures

for a period of twelve weeks.

        69.      Defendant terminated Plaintiff because of Plaintiff’s disability and medical

condition.

        70.      Plaintiff’s medical condition in no way affected Plaintiff’s ability to perform his

assigned duties either with or without accommodations.

        71.      Plaintiff received no communications and/or reprimands or notice from Defendant

that addressed concerns regarding Plaintiff’s performance after April, 2018.

        72.       Plaintiff has a medical condition and impairment that substantially limited major

life activities. Despite his disability, Plaintiff satisfactorily performed the essential functions of

the position of Sales Trader either with or without restrictions.

        73.      Defendant failed and/or refused to return Plaintiff to his work and/or duties.

        74.      Defendant failed to make an individual assessment of Plaintiff’s abilities and,

instead, relied on personal bias and their general understandings and perceptions regarding his

condition.


                                                        11
Case 1:20-cv-00570-JB-N Document 1 Filed 11/25/20 Page 12 of 20                                   PageID #: 12




        75.      Defendant failed and/or refused to accommodate Plaintiff and/or to determine if

requested accommodations would pose a hardship.

        76.      Plaintiff is a qualified individual with a disability under the Americans with

Disability Act (ADA) in that he can perform the essential function of the position of Sales Trader

either with or without accommodation.

        77.      Plaintiff has a history and record of disability which was known by Defendant.

        78.      Defendant perceived and/or regarded Plaintiff as disabled.

        79.      In denying the Plaintiff employment and/or reasonable accommodations related

thereto, Defendant intentionally, willfully, and maliciously discriminated against Plaintiff on the

basis of his disability, his record of disability, and/or his perceived disability in complete

disregard for his federally protected rights.

        80.      Plaintiff was discriminated against because of his disability, his record of

disability, and/or his perceived disability, and in retaliation for asking for accommodations in

violation of the ADA.

        81.      On or about February 4, 2019, Plaintiff filed a Charge of Discrimination with the

Equal Employment Opportunity Commission asserting violations of the ADA. Defendant was

provided notice of said filing and charge.

        82.      Defendant made numerous requests, inquiries, and demands for information and

documentation regarding Plaintiff’s medical condition and treatment.

        83.      As a proximate consequence of the actions of Defendant, Plaintiff was caused to

suffer damages, including back wages, pain and suffering, and emotional distress.

        84.      Defendant ratified the unlawful conduct by failing to take appropriate and


                                                       12
Case 1:20-cv-00570-JB-N Document 1 Filed 11/25/20 Page 13 of 20                                       PageID #: 13




corrective action after having received notice thereof.

        85.         Plaintiff has been caused to suffer loss of employment, underemployment, and

loss of standing and reputation in the community.

        86.         As a result of the Defendant’s actions, Plaintiff has been caused to suffer distress,

anxiety, frustration, and loss of benefits and income.

                              COUNT I - Termination in Violation of the ADA

        87.         Plaintiff reavers and realleges the paragraphs 1 through 86 above as though fully

set forth herein.

        88.         Plaintiff is a qualified individual with a disability in that he had a physical

impairment that substantially limited a major life activity pursuant to 42 U.S.C. Section

12112(a).

        89.         The Defendant is a covered entity and an employer pursuant to the Act, 42 U.S.C.

Section 12111.

        90.         The Plaintiff was able to perform the essential functions of his job either with or

without reasonable accommodation.

        91.         Defendant made inquiries and perceived judgements regarding Plaintiff’s medical

condition.

        92.         Defendant questioned Plaintiff’s ability to perform the essential functions of his

position as a Sales Trader based upon perceived judgments and biases regarding his medical

condition.

        93.         Plaintiff was terminated because of his medical condition and/or disability in

violation of the ADA.


                                                          13
Case 1:20-cv-00570-JB-N Document 1 Filed 11/25/20 Page 14 of 20                                 PageID #: 14




        94.         Plaintiff’s disability and/or medical condition was a substantially motivating

factor in Defendant’s decision to terminate Plaintiff.

        95.         In their actions towards Plaintiff as described above, Defendant acted willfully,

intentionally and/or with callous or reckless indifference to Plaintiff’s rights under the ADA.

        96.         Defendant knew or should have known of the unlawful conduct of Cook and/or

Hooper and failed and or refused to take appropriate action.

        97.         Defendant ratified the unlawful conduct of Cook and/or Hooper.

        98.         Defendant’s actions were done with malice or reckless indifference to the

federally protected rights of Plaintiff.

        99.         As a result of the Defendant’s discriminatory actions, the Plaintiff has suffered

extreme harm including, but not limited to, mental anguish, emotional distress, emotional

suffering, and lost wages.

        100.        Plaintiff has been forced to obtain legal services of the undersigned attorneys to

enforce their rights under Title VII and is required to pay their attorney’s reasonable attorneys'

fees for the services rendered in this cause.

                                       COUNT II - Failure to Interface

        101.        Plaintiff reavers and realleges the paragraphs 1 through 86 above as though fully

set forth herein.

        102.        Plaintiff requested specific accommodations that would assist him in performing

his job duties.

        103.        The Defendant failed or refused to interact with Plaintiff to determine what

accommodation, if any, could be reasonably provided by Defendant.


                                                        14
Case 1:20-cv-00570-JB-N Document 1 Filed 11/25/20 Page 15 of 20                                     PageID #: 15




         104.       Defendant failed to accommodate Plaintiff’s known disability.

         105.       Plaintiff’s termination was due to Defendant’s failure to provide reasonable

accommodations which would have allowed him to meet established job requirements

         106.       Defendant’s actions were done with malice or reckless indifference to the

federally protected rights of the Plaintiff.

         107.       As a result of the Defendant’s acts or inaction, the Plaintiff has suffered loss of

employment, underemployment, lost wages, frustration, anxiety, emotional distress, and other

compensatory damages.

                            COUNT III - Discrimination in Violation of the ADA
                                        Failure to Accommodate

        108.        Plaintiff reavers and realleges the paragraphs 1 through 86 above as though fully

set forth herein.

        109.        Plaintiff is a person with a disability, has a history of disability, and/or is regarded

as disabled pursuant to 42 U.S.C. § 12102.

        110.        Defendant is an employer in accordance with 42 U.S.C. § 12111(5).

        111.        Plaintiff is a qualified individual with a disability as defined under the ADA.

Furthermore, Defendant had a record of Plaintiff’s disability and restrictions.

        112.        Defendant refused to interface with Plaintiff and/or make a reasonable

accommodation to Plaintiff’s known or perceived physical limitations, which is a violation of the

ADA. Such an accommodation would not have imposed an undue hardship on the operation of

the Defendant’s business.

        113.        Despite Plaintiff’s disability, with or without reasonable accommodation, he is

able to perform the essential functions of his job and is a “qualified individual with a disability”

                                                          15
Case 1:20-cv-00570-JB-N Document 1 Filed 11/25/20 Page 16 of 20                                     PageID #: 16




pursuant to 42 U.S.C. § 12111 and 42 U.S.C. 12131(2).

        114.      Plaintiff is a qualified individual with a disability in that he had a physical

impairment that substantially limited a major life activity pursuant to 42 U.S.C. Section 12112(a).

        115.      Defendant is a covered entity and an employer pursuant to the Act, 42 U.S.C.

Section 12111.

        116.      Plaintiff was provided specific restrictions from his treating physicians which

minimally required Defendant to make some modifications to Plaintiff’s duties and assignment.

        117.      Defendant made inquiries and perceived judgements regarding Plaintiff’s medical

condition.

        118.      Plaintiff requested specific accommodations that would assist him in performing

his job duties.

        119.      Defendant failed or refused to interact with Plaintiff to determine what

accommodation, if any, could be reasonably provided by Defendant. Defendant has, further,

failed to accommodate Plaintiff’s known disability.

        120.      Defendant’s actions were done with malice or reckless indifference to the federally

protected rights of Plaintiff.

        121.      As a result of the Defendant’s acts or inaction, Plaintiff’s employment was

terminated.

        122.      Plaintiff suffered loss of employment, underemployment, lost wages, frustration,

anxiety, emotional distress, and other compensatory damages.

                                  COUNT IV - ADA Interference Claim

        123.      Plaintiff reavers and realleges the paragraphs 1 through 86 above as though fully


                                                         16
Case 1:20-cv-00570-JB-N Document 1 Filed 11/25/20 Page 17 of 20                                   PageID #: 17




set forth herein.

        124.        Plaintiff requested accommodations in the workplace including, but not limited to,

remote work and/or flexible hours for a known medical condition.

        125.        Defendant failed and/or refused to interact with Plaintiff or to provide to him

reasonable accommodations in the workplace.

        126.        Plaintiff was terminated from his position as a direct result of his disability and

Defendant’s failure to provide reasonable accommodations which would allow him to meet

established job requirements.

        127.        Defendant’s actions were done with malice or reckless indifference to the federally

protected rights of the Plaintiff.

        128.        Defendant interfered with Plaintiff’s rights under the Americans with Disabilities

Act pursuant to Section 503(b) (42 U.S.C. §12203(a)).

        129.        As a result of the Defendant’s acts or inaction, the Plaintiff has suffered loss of

employment, underemployment, lost wages, frustration, anxiety, emotional distress, and other

compensatory damages.

        130.        Plaintiff has been forced to obtain legal services of the undersigned attorneys to

enforce his rights under the law and is required to pay their reasonable attorneys' fees for the

services rendered in this cause.

                              COUNT V - ADA Unauthorized Medical Inquiry

        131.        Plaintiff reavers and realleges the paragraphs 1 through 86 above as though fully

set forth herein.

        132.        Plaintiff notified Defendant of a serious medical condition and provided to


                                                         17
Case 1:20-cv-00570-JB-N Document 1 Filed 11/25/20 Page 18 of 20                               PageID #: 18




Defendant documentation regarding his restrictions.

        133.     Defendant made unlawful inquiries with Plaintiff regarding the medical condition

and disability and/or the nature or severity of Plaintiff’s disability.

        134.     The medical inquiries made by Defendant were not job related or consistent with

business necessity.

        135.     Defendant’s actions were done with malice or reckless indifference to the federally

protected rights of Plaintiff.

        136.     Defendant has interfered with Plaintiff’s rights under the Americans with

Disabilities Act pursuant to Section 42 U.S.C. Section 12112 (d)(4)(A).

        137.     The actions of Defendant caused Plaintiff distress, humiliation, embarrassment

and shame.

        138.     As a result of the Defendant’s acts or inaction, the Plaintiff has suffered loss of

employment, underemployment, lost wages, frustration, anxiety, emotional distress, and other

compensatory damages.

        139.     Plaintiff has been forced to obtain legal services of the undersigned attorneys to

enforce his rights under the law and is required to pay their reasonable attorneys' fees for the

services rendered in this cause.

                                          PRAYER FOR RELIEF

        WHEREFORE, Plaintiff respectfully prays that this Court assume jurisdiction of this

action and after trial:

        A.       Grant Plaintiff a declaratory judgment that the actions, policies and practices

complained of herein of the Defendant violates Plaintiff’s federally protected rights as set forth


                                                        18
Case 1:20-cv-00570-JB-N Document 1 Filed 11/25/20 Page 19 of 20                                  PageID #: 19




herein.

          B.     Grant Plaintiff a preliminary injunction enjoining the Defendant, their agents,

successors, employees and attorneys and those acting in concert with them and at their direction,

from maintaining or continuing the policies, practices, customs and usages of denying, abridging,

withholding, conditioning, limiting, or otherwise interfering with the Plaintiff’s rights as set forth

herein.

          C.     Grant Plaintiff an order enjoining the Defendant, their agents, successors,

employees, and attorneys and those acting in concert with them and at their discretion, from

engaging in practices that discriminate against Plaintiff and enjoining Defendant from failing and

refusing to immediately restore Plaintiff’s employment status and classification.

          D.     Grant Plaintiff an award of back pay from Defendant in the amount Plaintiff

would have earned but for those policies and practices complained herein.

          E.     Grant Plaintiff front pay or wages in the amount equal to the pay or wages he

would be earning after final judgment, but for Defendant’s unlawful policies and practices

complained of herein, and but for the delays Plaintiff will encounter in reaching his rightful place

because of business necessity and other equitable considerations.

          F.     Award compensatory damages against Defendant in an amount the jury determines

will compensate the Plaintiff for his losses and damages and/or nominal damages as may be

appropriate.

          G.     Award Plaintiff costs and expenses in prosecuting this action including an award

of reasonable attorneys’ fees.

          H.     Award punitive damages against the Defendant in an amount the jury determines


                                                        19
Case 1:20-cv-00570-JB-N Document 1 Filed 11/25/20 Page 20 of 20                                 PageID #: 20




will discourage and prevent such conduct in the future.

        I.      Retain jurisdiction of this action following judgment for sufficient time to insure

that Defendant complies with the law and decree which may be entered herein, and during such

time to require Defendant to report such information as is necessary to evaluate their compliance.

        J.      Grant Plaintiff such other and further relief as equity and justice requires.

                           PLAINTIFF REQUESTS A TRIAL BY JURY.

        Respectfully submitted this 25th day of November, 2020.

                                         /s/ Mary E. Pilcher
                                         Mary E. Pilcher, Esq.(asb-2436-h58m)
                                         Stein & Pilcher, LLC
                                         151 North Bancroft Street
                                         P.O. Box 602
                                         Fairhope, AL 36533
                                         (251) 210-4557




                                                     20
